Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: “the conductive post” was claimed in line 22.  
The limitation will be interpreted as “conductive contact” for examination purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ho et al. [US PGPUB 20190035734] (hereinafter Ho).
The applied reference has a common Taiwan Semiconductor Manufacturing Company Ltd. with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 9, Ho teaches an interconnect structure, comprising:
a first metal line (middle 114/116, Para 20, Fig. 3/14);
a second metal line (metal 114/116 to the right of middle 116, Fig. 14) spaced away from the first metal line (Fig. 14);
a conductive contact (140/142, Para 42/43) over the first metal line (Fig. 14), wherein at least a portion of the first metal line and at least a portion of the second metal line are under a coverage of a vertical projection area of the conductive contact (Fig. 14), the conductive contact comprises:
a first portion (P1, see annotated Fig. 14);
a second portion (P2, see annotated Fig. 14) over the first portion (Fig. 14), wherein a bottom width of the second portion is greater than a top width of the first portion (Fig. 14); and
a third portion (P3, see annotated Fig. 14) over the second portion (Fig. 14), wherein a bottom width of the third portion is greater than a top width of the second portion (Fig. 14), the entire first portion and the entire second portion are under a coverage of a vertical projection area of the third portion (Fig. 14);
a first layer (118, Fig. 14), wherein a first portion of the first layer is under a coverage of a vertical projection area of the first portion of the conductive contact (Fig. 14); and
a second layer (120, Fig. 14) over the first layer (Fig. 14); and
a dielectric layer (122, Para 23) over a top surface of the second layer, and comprises a first portion under a coverage of a vertical projection area of the third portion of the conductive contact (Fig. 14).

Regarding claim 10, Ho teaches an interconnect structure wherein a portion of the first layer is free from being under a coverage of a vertical projection area of the second layer (Fig. 14, i.e. in view of the sloped side wall).

Regarding claim 11, Ho teaches an interconnect structure wherein the first layer comprises a first part at a position between the first metal line and the second metal line from a top view perspective, wherein the first part of the first layer has a uniformed top surface (Fig. 14, i.e. surface contacting layer 120 and surface contacting layer 140).

Regarding claim 12, Ho teaches an interconnect structure wherein the entire first layer is at a level below the entire second layer (Fig. 14).

Regarding claim 13, Ho teaches an interconnect structure wherein the entire first layer is above a top surface of the first metal line (Fig. 14).

Regarding claim 14, Ho teaches an interconnect structure, comprising:
a first metal line (middle 114/116, Para 20, Fig. 3/14);
a second metal line (metal 114/116 to the right of middle 116, Fig. 14) spaced away from the first metal line (Fig. 14) along a first direction (horizontal direction, Fig. 14);
a conductive contact (140/142, Para 42/43) over the first metal line (Fig. 14), comprising:
a first portion (P1, see annotated Fig. 14-1);
a second portion (P2, see annotated Fig. 14-1) over the first portion (Fig. 14), wherein a bottom width of the second portion is greater than a top width of the first portion (Fig. 14); and
a third portion (P3, see annotated Fig. 14-1) over the second portion (Fig. 14), wherein a bottom width of the third portion is greater than a top width of the second portion (Fig. 14), the entire first portion and the entire second portion are under a coverage of a vertical projection area of the third portion (Fig. 14);
a first layer (118, Fig. 14), wherein a first portion of the first layer is under a coverage of a vertical projection area of the first portion of the conductive contact (Fig. 14);
a second layer (120, Fig. 14) over the first layer (Fig. 14), wherein a first portion of the second layer is under a coverage of a vertical projection area of the first portion of the conductive contact (see annotated Fig. 14-1), a portion of the first layer is free from being covered by the second layer (Fig. 14, i.e. portion of 118 contacting layer 110), and
a dielectric layer (12, Para 23) over a top surface of the second layer (Fig. 14), and the dielectric layer comprises:
a first portion under a coverage of a vertical projection area of the third portion of the conductive contact (Fig. 14); and
a second portion at least laterally surrounding the third portion of the conductive post (Fig. 14), wherein:
the first portion of the dielectric layer extends along the first direction and in direct contact with the second portion of the dielectric layer (Fig. 14).

    PNG
    media_image1.png
    253
    667
    media_image1.png
    Greyscale

Annotated Fig. 14-1

Regarding claim 15, Ho teaches an interconnect structure wherein the first portion of the dielectric layer is in direct contact with the second layer (Fig. 14).

Regarding claim 16, Ho teaches an interconnect structure wherein the entire second layer is above atop surface of the second metal line (Fig. 14).

Regarding claim 17, Ho teaches an interconnect structure wherein the second layer is a silicon-derivative layer (Para 25).

Regarding claim 18, Ho teaches an interconnect structure wherein the second layer comprises oxide (Para 25).

Regarding claim 19, Ho teaches an interconnect structure further comprising an inter-metal dielectric layer (110, Para 24) adjacent to the first metal line, wherein a top surface of the inter-metal dielectric layer is in direct contact with a bottom surface of the first layer (Fig. 14).


Claims 9-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting [US PGPUB 20160336221].

Regarding claim 9, Ting teaches an interconnect structure, comprising:
a first metal line (rightmost line 26, Para 12):
a second metal line (line 26 to the left of rightmost line 26, Fig. 8A) spaced away from the first metal line (Fig. 8A);
a conductive contact (50/52/56, Para 30) over the first metal line (Fig. 8A), wherein at least a portion of the first metal line and at least a portion of the second metal line are under a coverage of a vertical projection area of the conductive contact (Fig. 8A), the conductive contact comprises:
a first portion (P1, see annotated Fig. 8A);
a second portion (P2, see annotated Fig. 8A) over the first portion (Fig. 8A), wherein a bottom width of the second portion is greater than a top width of the first portion (P1, see annotated Fig. 8A); and
a third portion (P3, see annotated Fig. 8A) over the second portion (Fig. 8A), wherein a bottom width of the third portion is greater than a top width of the second portion (Fig. 8A), the entire first portion and the entire second portion are under a coverage of a vertical projection area of the third portion (Fig. 8A);
a first layer (28, Fig. 8A), wherein a first portion of the first layer is under a coverage of a vertical projection area of the first portion of the conductive contact (see annotated Fig. 8A); 
a second layer (30, Fig. 8A) over the first layer (Fig. 8A); and
a dielectric layer (32/34, Para 13) over a top surface of the second layer (Fig. 8A), and comprises a first portion under a coverage of a vertical projection area of the third portion of the conductive contact (Fig. 8A).


    PNG
    media_image2.png
    371
    453
    media_image2.png
    Greyscale

Annotated Fig. 8A

Regarding claim 10, Ting teaches an interconnect structure wherein a portion of the first layer is free from being under a coverage of a vertical projection area of the second layer (Fig. 8A, i.e. in view of the wall in contact with the conductive contact).

Regarding claim 12, Ting teaches an interconnect structure wherein the entire first layer is at a level below the entire second layer (Fig. 8A).

Regarding claim 13, Ting teaches an interconnect structure wherein the entire first layer is above a top surface of the first metal line (Fig. 8A).

Regarding claim 14, Ting teaches an interconnect structure, comprising:
a first metal line (rightmost line 26, Para 12):
a second metal line (line 26 to the left of rightmost line 26, Fig. 8A) spaced away from the first metal line (Fig. 8A) along a first direction (horizontal direction, Fig. 8A);
a conductive contact (50/52/56, Para 30) over the first metal line (Fig. 8A), comprising:
a first portion (P1, see annotated Fig. 8A);
a second portion (P2, see annotated Fig. 8A) over the first portion (Fig. 8A), wherein a bottom width of the second portion is greater than a top width of the first portion (P1, see annotated Fig. 8A); and
a third portion (P3, see annotated Fig. 8A) over the second portion (Fig. 8A), wherein a bottom width of the third portion is greater than a top width of the second portion (Fig. 8A), the entire first portion and the entire second portion are under a coverage of a vertical projection area of the third portion (Fig. 8A);
a first layer (28, Fig. 8A), wherein a first portion of the first layer is under a coverage of a vertical projection area of the first portion of the conductive contact (see annotated Fig. 8A);
a second layer (30, Fig. 8A) over the first layer (Fig. 8A), wherein a first portion of the second layer is under a coverage of a vertical projection area of the first portion of the conductive contact (see annotated Fig. 8A), a portion of the first layer is free from being covered by the second layer (Fig. 8A, i.e. wall of the first layer 28), and
a dielectric layer (32/34, Para 13) over a top surface of the second layer (Fig. 8A), and the dielectric layer comprises:
a first portion (i.e. portion 32) under a coverage of a vertical projection area of the third portion of the conductive contact (Fig. 8); and
a second portion at least laterally surrounding the third portion of the conductive post (Fig. 8), wherein:
the first portion of the dielectric layer extends along the first direction and in direct contact with the second portion of the dielectric layer (Fig. 8A).

Regarding claim 15, Ting teaches an interconnect structure wherein the first portion of the dielectric layer is in direct contact with the second layer (Fig. 8A).

Regarding claim 16, Ting teaches an interconnect structure wherein the entire second layer is above atop surface of the second metal line (Fig. 8A).

Regarding claim 17, Ting teaches an interconnect structure wherein the second layer is a silicon-derivative layer (Para 14).

Regarding claim 18, Ting teaches an interconnect structure wherein the second layer comprises oxide (Para 14).

Regarding claim 19, Ting teaches an interconnect structure further comprising an inter-metal dielectric layer (24, Para 12) adjacent to the first metal line (Fig. 8A), wherein a top surface of the inter-metal dielectric layer is in direct contact with a bottom surface of the first layer (Fig. 8A).

Regarding claim 20, Ting teaches an interconnect structure wherein the first layer is in direct contact with a top surface of the first metal line (Fig. 8A).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ho.

Regarding claim 1, Ho teaches an interconnect structure, comprising:
a first metal line (middle 114/116, Para 20, Fig. 3/14);
a second metal line (metal 114/116 to the right of middle 116, Fig. 14) spaced away from the first metal line (Fig. 14);
a conductive contact (140/142, Para 42/43) over the first metal line (Fig. 14), comprising:
a first portion (P1, see annotated Fig. 14);
a second portion (P2, see annotated Fig. 14) over the first portion (Fig. 14), wherein a bottom width of the second portion is greater than a top width of the first portion (Fig. 14); and
a third portion (P3, see annotated Fig. 14) over the second portion (Fig. 14), wherein a bottom width of the third portion is greater than a top width of the second portion (Fig. 14), the entire first portion and the entire second portion are under a coverage of a vertical projection area of the third portion (Fig. 14);
a first layer (118, Fig. 14), wherein a first portion of the first layer is under a coverage of a vertical projection area of the first portion of the conductive contact (Fig. 14); and
a second layer (120, Fig. 14) over the first layer (Fig. 14).
Ho does not specifically teach wherein a shortest distance between the second portion and the second metal line is in a range from 50 Angstrom to 200 Angstrom.
However, it is noted that Ho teaches that height 144 is about 200 Angstrom (Para 45). Thus, it would be obvious that the shortest distance between the second portion and the second metal line would be lesser than 200 Angstrom and more likely be within or close to or overlap with the claimed range.
It should be noted that it has been held that a prima facie case of obviousness exists (MPEP 2144.05.I)
where the claimed ranges or amounts do not overlap with the prior art but are merely close.
claimed range overlap or lie inside ranges disclosed by the prior art.
Moreover, Ho teaches that adjusting distance D1 helps with leakage current and improve electrical testing (Para 45). Thus, it seems obvious that the claimed range is result effective variable.
Therefore, it should be noted that it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.B)


    PNG
    media_image3.png
    253
    667
    media_image3.png
    Greyscale

Annotated Fig. 14

Regarding claim 2, Ho teaches an interconnect structure wherein a portion of the first layer is free from being under a coverage of a vertical projection area of the second layer (Fig. 14, i.e. in view of the sloped side wall).

Regarding claim 3, Ho teaches an interconnect structure wherein the first layer comprises a first part at a position between the first metal line and the second metal line from a top view perspective, wherein the first part of the first layer has a uniformed top surface (Fig. 14, i.e. surface contacting layer 120 and surface contacting layer 140).

Regarding claim 4, Ho teaches an interconnect structure wherein the entire first layer is at a level below the entire second layer.

Regarding claim 5, Ho teaches an interconnect structure further comprising a dielectric layer (122, Para 23) over the second layer (Fig. 14).

Regarding claim 6, Ho teaches an interconnect structure wherein a portion of the second layer sandwiched between the dielectric layer and the first layer has a uniformed thickness profile (Fig. 14).

Regarding claim 7, Ho teaches an interconnect structure wherein the entire first layer is above a top surface of the first metal line (Fig. 14).


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ting [US PGPUB 20160336221] in view of Greco et al. [US PGPUB 20160027687] (hereinafter Greco).

Regarding claim 1, Ting teaches an interconnect structure comprising:
a first metal line (rightmost line 26, Para 12):
a second metal line (line 26 to the left of rightmost line 26, Fig. 8A) spaced away from the first metal line (Fig. 8A);
a conductive contact (50/52/56, Para 30) over the first metal line (Fig. 8A), comprising:
a first portion (P1, see annotated Fig. 8A);
a second portion (P2, see annotated Fig. 8A) over the first portion (Fig. 8A), wherein a bottom width of the second portion is greater than a top width of the first portion (P1, see annotated Fig. 8A); and
a third portion (P3, see annotated Fig. 8A) over the second portion (Fig. 8A), wherein a bottom width of the third portion is greater than a top width of the second portion (Fig. 8A), the entire first portion and the entire second portion are under a coverage of a vertical projection area of the third portion (Fig. 8A);
a first layer (28, Fig. 8A), wherein a first portion of the first layer is under a coverage of a vertical projection area of the first portion of the conductive contact (Fig. 8A); 
a second layer (30, Fig. 8A) over the first layer (Fig. 8A).
Ting does not specifically teach wherein a shortest distance between the second portion and the second metal line is in a range from 50 Angstrom to 200 Angstrom.
However, it is noted that Ting teaches that layer 32 has a thickness in the range of 5 Angstrom to 50 Angstrom.
Referring to the invention of Greco, Greco teaches similar teachings as Ting (Fig. 12), wherein in the forming of layer 40 and/or layer 30, the layers have a thickness in the range of 500 Angstrom to 5000 Angstrom and 100 Angstrom to 400 Angstrom respectively, where lesser and greater thicknesses can also be employed (Para 46/47).
Thus, in view possible lesser thickness, the it would be obvious to a person having ordinary skills in the art that a shortest distance between the second portion and the second metal line would fall within/overlap the claimed or at least have distance close to the claimed range.
It should be noted that it has been held that a prima facie case of obviousness exists (MPEP 2144.05.I)
where the claimed ranges or amounts do not overlap with the prior art but are merely close.
claimed range overlap or lie inside ranges disclosed by the prior art.
Moreover, Greco’s teaching of lesser or greater thickness suggest that the thickness is dependent on design choice. Therefore, it should be noted that it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.B).

Regarding claim 2, Ting teaches an interconnect structure wherein a portion of the first layer is free from being under a coverage of a vertical projection area of the second layer (Fig. 8A, i.e. in view of the wall in contact with the conductive contact).

Regarding claim 3, Ting teaches an interconnect structure wherein the first layer comprises a first part at a position between the first metal line and the second metal line from a top view perspective, wherein the first part of the first layer has a uniformed top surface (Fig. 14, i.e. surface contacting layer 120 and surface contacting layer 140).

Regarding claim 4, Ting teaches an interconnect structure wherein the entire first layer is at a level below the entire second layer (Fig. 8A).

Regarding claim 5, Ting teaches an interconnect structure further comprising a dielectric layer (32/34, Para 13) over the second layer (Fig. 8A).

Regarding claim 7, Ting teaches an interconnect structure wherein the entire first layer is above a top surface of the first metal line (Fig. 8A).

Regarding claim 8, Ting teaches an interconnect structure wherein the first layer is in direct contact with a top surface of the first metal line (Fig. 8A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819